DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5, 6, 9-14, 17-19 and 25-27 are pending.  Examiner acknowledges Applicant’s amendments to claims 5 and 13, canceled claims 1-4, 7, 8, 15, 16 and 20-24 and new claims 25-27.

Claim Objections
Claim 5 is objected to because of the following informalities:
Line 3 - delete the comma after the semi-colon.
Line 17 – add --; and-- after “latching lug”.
Correction is required.

Claim 25 is objected to because of the following informalities:
Line 9 – replace “the” before “common” with --a--.
Line 10 - replace “has” after “region” with --having--.
Correction is required.

Claim 26 is objected to because of the following informalities:  Line 1 – add --wherein-- before “a clamping connection”.
Correction is required.

Claim 27 is objected to because of the following informalities:  Line 1 – add --wherein-- before “the clamping connection”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 9-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmernink German Patent No. DE 10 2010 004 053 A1.

With regard to claim 5, and as seen in Figure 1, Zimmernink discloses a fluid coupling comprising:
a first component (at 3) for connection to a first fluid-conducting element;
a second component (at 2, 1) for connection to a second fluid-conducting element;,
a transport securing device (at 4, 8) to prevent separation of the first component from the second component prior to installation;
the first component (at 3) and the second component (at 2, 1) are displaced in a translational manner (via gap between 2, 1 and 4) with respect to each other in the direction of a common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for translational movement);
the first component (at 3) comprises at least one axially projecting cantilever arm (at 4), the second component (at 2, 1) comprises at least one radially projecting latching lug (at 8);
the at least one axially projecting cantilever arm (at 4) and the at least one radially projecting latching lug (at 8) correspond in a transport position of the fluid coupling in such a manner that the at least one axially projecting cantilever arm (at 4) protrudes over the at least one radially projecting latching lug (at 8 - see Figure 1);
the at least one radially projecting latching lug (at 8) projects to a radially far extent (in relation to the end of 1 at the bottom of Figure 1) to permit clamping contact between the at least one axially projecting cantilever arm (at 4) and the at least one radially projecting latching lug (at 8 - see right side of Figure 1 where 8 is projecting into 4 to form a clamping contact)
the at least one axially projecting cantilever arm (at 4) comprises a bore (see the annotated Figure 1 below) into which the at least one radially projecting latching lug (at 8) projects into.
Note: the first and second fluid-conducting elements are not a part of the claimed invention.


    PNG
    media_image1.png
    500
    760
    media_image1.png
    Greyscale


With regard to claim 6, and as seen in Figure 1, Zimmernink discloses wherein the fluid coupling provides compensation for flexible connection of the first fluid-conducting element with the second fluid- conducting element (as seen by the movement of element 4 of first component 3 in relation to second component 2, 1).
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 9, and as seen in Figure 2, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) comprise a guide device (at 14, 13) which is effective between the first component and the second component only in a transport position of the first component and the second component.

With regard to claim 10, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement).

With regard to claim 11, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

With regard to claim 12, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement), and wherein the first component (at 3) and the second component (at 2, 1) are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

With regard to claim 13, and as seen in Figure 1, Zimmernink discloses a fluid coupling comprising:
a first component (at 3) for connection to a first fluid-conducting element, and a second component (at 2, 1) for connection to a second fluid-conducting element, wherein the first component and the second component are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement), and wherein the fluid coupling has at least one transport securing device (at 4, 8) to prevent separation of the first component from the second component prior to installation;
one of the first component (at 3) or the second component comprises at least one axially projecting cantilever arm (at 4), while the other of the first component or the second component (at 2, 1) comprises at least one radially projecting latching lug (at 8), wherein the at least one axially projecting cantilever arm (at 4) and the at least one radially projecting latching lug (at 8) correspond in a transport position of the fluid coupling in such a manner that the at least one axially projecting cantilever arm (at 4) protrudes over the at least one radially projecting latching lug (at 8 - see Figure 1), and wherein the at least one radially projecting latching lug (at 8) projects to such a radially far extent (in relation to the end of 1 at the bottom of Figure 1) that clamping contact can be achieved between the at least one axially projecting cantilever arm (at 4) and the at least one radially projecting latching lug (at 8 - see right side of Figure 1 where 8 is projecting into 4 to form a clamping contact);
the at least one axially projecting cantilever arm (at 4) comprises a bore (see the annotated Figure 1 above) into which the at least one radially projecting latching lug (at 8) projects into.
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 14, and as seen in Figure 1, Zimmernink discloses wherein the fluid coupling provides compensation for flexible connection of the first fluid-conducting element with the second fluid- conducting element (as seen by the movement of element 4 of first component 3 in relation to second component 2, 1).
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 17, and as seen in Figure 2, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) comprise a guide device (at 14, 13) which is effective between the first component and the second component only in a transport position of the first component and the second component.

With regard to claim 18, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) are displaced in a translational manner (via gap between 2, 1 and 4) with respect to each other in the direction of a common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for translational movement).

With regard to claim 19, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 3) and the second component (at 2, 1) are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

Allowable Subject Matter
Claims 25-27 are allowed.

With regard to claims 25-27, the prior art of record does not teach or suggest a fluid coupling comprising the combination of an inner part having an annular groove proximate a first end, a support collar and a latching lug proximate a second end; an outer part having a first end proximate the first end of the inner part, a sleeve shaped region, and a cantilever arm proximate a second end; the cantilever arm configured to protrude in a radially clamping manner over the latching lug of the inner part and comprising a bore into which the latching lug projects; the inner part and the outer part rotatable in a rotational manner with respect to each other about a common longitudinal direction; and the sleeve-shaped region having a step that strikes axially against the support collar of the inner part.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
With regard to claims 5 and 13, Applicant argues that Zimmernink does not disclose that the at least one axially projecting cantilever arm comprises a bore into which the at least one radially projecting latching lug projects into.
Examiner disagrees.
As seen in the annotated Figure 1 above, Zimmernink discloses a cantilever arm which comprises a bore into which a latching lug projects into, therefore Zimmernink discloses the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679